Citation Nr: 1016267	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to December 3, 2001, 
for grant of service connection for grade I anterolisthesis, 
L4 to L5 with degenerative arthritis, thoracic and 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968, including combat service in the Republic of Vietnam, 
and his decorations include Bronze Star Medal with "V" 
device, Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that granted service connection for 
degenerative arthritis of the thoracic and the lumbosacral 
spine and assigned a 10 percent disability rating effective 
from December 3, 2001.  The Veteran challenges the assigned 
effective date of that award.

The Board notes that in a May 2008 statement, the Veteran 
withdrew all of his claims with the exception of the earlier 
effective date claim noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 1984, the Veteran filed his initial claim of 
service connection for back disability.  In an April 1985 
rating decision, the RO denied service connection for 
degenerative arthritis of the thoracic spine, and in May 
1985, notified him of the determination and of his appellate 
rights.  The Veteran did not appeal.  On December 3, 2001, 
the Veteran filed an application to reopen his claim of 
service connection.  In a December 2005 rating decision, the 
RO granted service connection for degenerative arthritis of 
the thoracic and the lumbosacral spine and assigned a 10 
percent disability rating effective the date his reopened 
claim was received, i.e., December 3, 2001.

If a Veteran does not file a timely notice of disagreement 
within one year of receiving notice of the determination, the 
decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).  An 
unappealed rating decision, however, only becomes final in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2009).  Here, in 
May and September 2008 statements, the Veteran alleges that 
the RO's April 1985 rating decision that denied his earlier 
claim was the product of clear and unmistakable error.  To 
date, although the RO has acknowledged his clear and 
unmistakable error claim, the RO has not considered whether 
its unappealed April 1985 rating decision contained clear and 
unmistakable error.

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, in the absence of clear and 
unmistakable error, the RO assigned the earliest possible 
effective date for its grant of the reopened claim, which as 
noted above was received by VA on December 3, 2001.  See 
Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears 
v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA 
determines that the earlier decision was clearly and 
unmistakably erroneous, the prior decision will be reversed 
or amended, and for the purposes of authorizing benefits, the 
rating or adjudicative decision that constitutes a reversal 
of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the correct 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (2009).  Thus, if VA determines that the 
April 1985 rating decision contains clear and unmistakable 
error, the effective date would be assigned as if there were 
no such determination.

The Veteran's challenge to the April 1985 rating decision is 
thus inextricably intertwined with his claim of entitlement 
to an earlier effective date for service connection for 
degenerative arthritis of the thoracic and the lumbosacral 
spine because finality presumes the absence of clear and 
unmistakable error, i.e., if a prior adjudication contains 
clear and unmistakable error, it did not become final.  Id; 
see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Thus, the Board must defer consideration of the Veteran's 
earlier effective date claim until the RO adjudicates, in the 
first instance, his clear and unmistakable error claim.  See 
Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); 
Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

In light of the foregoing, the Board has no discretion and 
must remand this case to the RO for its initial consideration 
of the Veteran's inextricably intertwined clear and 
unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the issue of 
clear and unmistakable error in the 
RO's April 1985 rating decision that 
denied service connection for thoracic 
spine disability.  Then the RO must 
reconsider the Veteran's claim of 
entitlement to an effective date prior 
to December 3, 2001, for service 
connection for degenerative arthritis 
of the thoracic and the lumbosacral 
spine.  

2.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

